Name: COMMISSION REGULATION (EC) No 2438/95 of 17 October 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 18 . 10 . 95 EN Official Journal of the European Communities No L 250/5 COMMISSION REGULATION (EC) No 2438 /95 of 17 October 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas , in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740 /95 (2), and in particular Article 4 (!) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50 /95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 18 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 October 1995. For the Commission Franz FISCHLER Member of the Commission (') U | No L 55 /, Z4 . 12. 15^4, p . 66 . (2) Of No L 167, 18 . 7. 1995, p . 10 . (3) O'f No L 387, 31 . 12. 1992, p . 1 . (&lt;) 0'[ No L 22, 31 . 1 . 1995, p . 1 . No L 250/6 EN Official Journal of the European Communities 18 . 10 . 95 ANNEX to the Commission Regulation of 17 October 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 40 052 54,3 0806 10 40 052 107,9 060 80,2 064 81,7 064 59,6 066 49,4 066 41,7 220 110,8 068 62,3 400 143,8 204 50,9 412 132,4 212 117,9 512 186,0 624 75,0 600 64,5 999 67,7 624 123,2 ex 0707 00 30 052 70,1 999 111,1 053 166,9 0808 10 92, 0808 10 94, 060 61,0 0808 10 98 039 53,5 066 53,8 064 76,4 068 60,4 388 58,8 204 49,1 400 63,3 624 207,3 404 56,4 999 95,5 508 68,4 0709 90 79 052 55,6 512 50,7 204 77,5 524 57,4 624 196,3 528 48,0 999 109,8 800 56,0 0805 30 30 052 66,4 804 29,2 388 57,5 999 56,2 400 151,4 0808 20 57 052 81,1 512 54,8 064 80,7 520 66,5 388 79,6 524 76,9 512 89,7 528 62,4 528 84,1 600 54,7 800 55,8 624 78,0 804 112,9 \ 999 74,3 999 83,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999 stands for 'of other origin .